DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
There are two claims numbered “15”. Misnumbered claims 15,15,16,17 been renumbered 15,16,17,18, respectively.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 (second claim 15) rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Second claim 15 recites ‘the abrasive particles’ which lacks antecedent basis as it depends on claim 14.  However, it appears the numbering is incorrect and this claim should be claim 16 and depend on claim 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11,15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh-6953385 in view of Schwappach-9221148.
	Singh discloses (claim 1) a method (Fig 3) for processing a major surface of a lapping plate platen 17 during the manufacture of an abrasive surface on the major surface of the lapping plate platen (Abstract), wherein the method comprises contacting a major surface of the lapping plate platen with at least one processing member under pressure to modify the surface of the lapping plate platen, comprising: a) a rotatable platter 41 rotating around axis 19 configured to secure and physically support the lapping plate platen 17 during processing of the major surface of the lapping plate platen; b) a processing head mechanism (not shown that moves head 13 into and out of engagement with plate 17) that is rotatable about axis 19 and removably coupled to a processing head 13, wherein the processing head 13 rotates about 19 and comprises: i) a base 11; ii) at least three members 33 attached to the base 11 ; and iii) at least three processing ceramic members 31 attached to each member 33 (claim 9) via a threaded connection (col 3, line 68), wherein the at least three processing members 31 can contact the major surface of the lapping plate platen under pressure to modify the surface of the lapping plate platen during the manufacture of the abrasive surface on the major surface of the lapping plate platen (Summary), and wherein the apparatus is configured to move via 27 the processing head in a downward direction to contact the major surface of the lapping plate platen 17 with the at least three processing ceramic members 31 under pressure to modify the surface of the lapping plate platen during the manufacture of the abrasive surface on the major surface of the lapping plate platen.   (Clam 3,15), wherein the at least one processing ceramic member 31 comprises at least one charging element (charging ring-col 2, line 56) to force abrasive particles/diamond (col 2, line 55) of slurry 15 into the major surface of the lapping plate platen 17 while the charging element is in contact with the major surface of the lapping plate platen (Summary, col. 4, lines 18-28).  (Claim 4), wherein the at least one charging element 31 comprises at least one charging ring 31 (column 2, line 56), (Claim 12), wherein the at least one processing ceramic member 31 comprises at least one blade that that can remove material from the major surface of the lapping plate platen while the at least one blade is in contact with the major surface of the lapping plate platen (col. 4, lines 58-65- the ceramic member 31 scrapes off slurry thereby acting as a blade).   (Claim 9, cl 11), wherein the at least three charging elements comprises three to eight charging rings 31 (Fig 2 shows 6 rings). 
	Singh does not disclose the mounting member 33 to be a resilient member (cl. 1) to permit the at least one processing/charging member 31 to elastically move in response to a pressure from head or the charging element 31 to be a bar (Cl. 7).  However, Schwappach teaches an apparatus using a processing member/bar 40/130 to embed abrasive particles 42 into a substrate 44 and teaches wherein the member/bar 134 can be mounted to a resilient member/gimbal 132 via resilient springs 142 to avoid rigidity/stiffness when applying bar 134 (col. 16, lines 64-65) so as to allow flexibility/resilience to follow waviness of substrate (col. 17 lines 15-28). Therefore, it would have been obvious to one of ordinary skill in the art at time invention was made to substitute the ring 31 for a bar 40 and substitute rigid members 33 of Singh with resilient members/springs 142 to allow the processing member 31 of Singh to be more flexible/resilient when following the topography/waviness of plate 17, as taught by Schwappach, in order to more efficiently and uniformly embed abrasive particles.
	To use rubber or elastomeric for resilient member (cl 2, cl 8), tungsten carbide for ceramic member 33, charging ring made out of material comprising zirconia toughened alumina (ZTA) (cl 5) and the exact diameter of ring being in the range from 0.5 to 3 inches (cl 6), are all slight variations therefrom and would not produce an unexpected outcome and would have therefore constituted an obvious mechanical expedient at the time of applicants’ invention. 
The head and platter of Singh are capable of moving in the same direction as detailed by prior art methods (col 2, line 58). In addition, to rotate the head and platter in the same or opposite directions, and to rotate about an offset axis (claim 1) would have been an obvious design expedient to one of ordinary skill.
Regarding claims 15 (second occurrence),16,17, Singh discloses charging/embedding the  diamond particles into the lap plate.  The exact size being 100, 75 or 60 nm or less is a slight variation therefrom and would not produce an unexpected outcome and would have therefore constituted an obvious mechanical expedient at the time of applicants’ invention. 
 
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singh-6953385 and Schwappach-9221148, as applied to claims above, and in further view of Griffin-6602108.
Singh in view of Schwappach teach the claimed invention, as detailed above, but does not teach the processing head coupled to the head mechanism via a ball pin.  However, Griffin teaches coupling a processing head 133 to a head mechanism 130 via a connecting drive pin 131.  Therefore, it would have been obvious to one of ordinary skill in the art at time invention was made to couple the processing head of Singh to the head mechanism (not shown) with a drive pin, as taught by Griffin, in order to securely couple processing head to head mechanism. To use any known pin, such as drive pin or a ball pin would be obvious to one of ordinary skill in the art.
Allowable Subject Matter
Claims 12,13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
PRIOR ART

The prior art relied upon in the rejection is cited because the references show similar devices of embedding abrasive particles.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488. The examiner can normally be reached Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EM
October 16, 2022
/EILEEN P MORGAN/               Primary Examiner, Art Unit 3723